DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Remarks
Applicants’ arguments, filed on 1/24/2022, have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being
applied to the instant application.

The indicated allowability of claims 41, 43, 46-51, 53, 56-64 is withdrawn in view of the following newly applied references: Lee et al. Adv. Funct. Mater. 2007, 17, 2580–2587 and Gaylord et al. (US 8,158,444), published April 17, 2012. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121,  as follows:
The present claims were found to be entitled to the benefit of the earlier filing dates of 16/152,119, 15/163,525, and 14/624,466. These applications disclose that the multichromophore (which may be a water-soluble conjugated polymer) can be “linked” or “directly conjugated” to a sensor. This terminology is considered to reasonably convey possession of “covalently linked to a sensor biomolecule,” as currently claimed. See, e.g., claims 6 and 34 of U.S. 14/624,466 as filed on 2/17/2015:
 6. The water soluble, light harvesting multichromophore according to claim 1, wherein the multichromophore is linked to a sensor biomolecule that specifically binds a target.
34. The composition according to claim 27, wherein the donor light harvesting multichromophore is directly conjugated to the sensor biomolecule. 
However, benefit cannot be awarded to U.S. 13/356,500, 14/460,245, 10/779,412, 13/075,172, or their respective parental applications. These applications do not disclose a water-soluble conjugated polymer that “covalently linked to a sensor biomolecule,” as required by independent claims 41 and 51. 
For example, U.S. 13/356,500, while disclosing both a conjugated polymer/ multichromophore and a sensor peptide nucleic acid (PNA), only discloses that the sensor PNA is conjugated to signaling chromophore C*, and not to the polymer. See Fig. 1 (annotations added in yellow):

    PNG
    media_image1.png
    440
    454
    media_image1.png
    Greyscale
 
Similarly, see 13/356,500 specification: 
[0007] …A sample suspected of containing the target polynucleotide is contacted with a polycationic multichromophore and a sensor peptide nucleic acid (PNA) complementary to the target polynucleotide. The sensor PNA is conjugated to a signaling chromophore.
[0015] …When prepared in aqueous solution, the light harvesting luminescent multichromophore system is positively charged, or cationic, and is preferably polycationic (for example a polycationic conjugated polyelectrolyte). Since the sensor PNA is not charged, there is minimal Coulombic interaction between the sensor PNA and the cationic light harvesting luminescent multichromophore system. Upon addition of a target polynucleotide complementary to the sequence of the sensor PNA, the target polynucleotide hybridizes with the sensor PNA. Because the target polynucleotide is negatively charged, the sensor PNA associates with the polycationic multichromophore, permitting energy transfer from the polycationic multichromophore to the signaling chromophore, for example via the Forster energy transfer mechanism. When a polynucleotide with a base sequence that is not complementary to that of the sensor PNA is added, base pair hybridization does not take place and electrostatically-mediated complexation between the multichromophore and the sensor PNA does not occur.
In other words, in 13/356,500, the sensor PNA can only indirectly, and non-covalently/ reversibly, form a complex with the polymer by interacting with complementary DNA, which in turn electrostatically (non-covalently) binds to the positively charged polymer (Fig. 1 at bottom left). 
The sensor PNA is not covalently linked to the conjugated polymer/ multichromophore. 
Similarly, 14/460,245 and 10/779,412 also do not describe a conjugated polymer/multichromophore that is covalently linked to the sensor. Instead, the sensor is conjugated to a separate signaling chromophore. See 14/460,245 e.g. on page 2, sensor polynucleotide is conjugated to a signaling chromophore, not to the cationic multichromophore; 10/779,412, e.g., page 2, lines 11-19, Fig. 1 (the sensor polynucleotide binding protein (PBP) is conjugated to a signaling chromophore, not to the polycationic multichromophore/polymer).
US 13/075,172 discloses that the cationic water-soluble conjugated polymer may interact with DNA sensors, but again, the only disclosed type of interaction between the polymer and sensor DNA is non-covalent, not covalent. See specification e.g. on page 27, lines 20-21: “The CCP preferably interacts with the target and/or the sensor through electrostatic interactions.” See also Fig. 5, illustrating this electrostatic (non-covalent) interaction with the polymer molecule at far left:

    PNG
    media_image2.png
    736
    552
    media_image2.png
    Greyscale
 
MPEP 211.05 states that:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement…the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. 
 
In summary, benefit cannot be awarded to U.S. 13/356,500, 14/460,245, 10/779,412, 13/075,172, or their respective parental applications since these earlier applications do not disclose a water-soluble conjugated polymer that “covalently linked to a sensor biomolecule,” as required by independent claims 41 and 51. 
For at least this reason, the claims have an effective filing date no earlier than 2/27/2015.
 Claim Objections
5.	Claims 41, 46, 49-51, 56, 59-64 are objected to because of the following informalities: 
Claim 61 recites, “The method according to Claim 41…” but claim 41 is not a method claim. Claim 62 similarly refers to ‘The method…”.  It is suggested to rectify claims 61 and 62 to instead recite, “The water soluble luminescent conjugated polymer according to Claim…” (or similar language consistent with claim 41).
Further claims 41 and 51 would be more grammatically straightforward if the words “and which is” were replaced with “wherein the sensor biomolecule is” so that it is more readily apparent that this refers to the sensor biomolecule.
Also, claims 49 and 59 contain typographical errors and should more suitably read “selected from the group consisting of” rather than ‘consistent’.
Additionally, it is suggested to change “comprises” to “is” in claims 46, 50, 56, 60, and 61-64, to better agree with the preceding claims which recite “is” rather than ‘comprises’.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claim(s) 41, 47, 51, 57 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Lee et al. Adv. Funct. Mater. 2007, 17, 2580–2587.
Lee et al. teach a “completely water soluble and highly fluorescent conjugated poly(p-phenyleneethynylene) (PPE)” (emphasis added; see abstract), thereby reading on a water soluble luminescent conjugated polymer (‘fluorescent’ reading on ‘luminescent’ as a species thereof3). Note that Lee et al. also use the exact terminology ‘conjugated polymer’ (CP) in describing their invention (page 2580). 
More particularly, Lee et al. teach the carboxylic acid-functionalized derivative (PPE-R1-COOH), which was “completely soluble in water.” Section 2.1 and Fig. 1, reprinted in part below:
    PNG
    media_image3.png
    201
    714
    media_image3.png
    Greyscale
 
Lee et al. then performed covalent bioconjugation to couple this PPE-R1-COOH conjugated polymer to amino-functionalized DNA/oligonucleotides using carbodiimide chemistry (Scheme 1, section 2.2, Conclusion). The conjugated DNA/oligonucleotides specifically bind to complementary ssDNA (e.g., Scheme 1, page 2583), and thus read on the instantly claimed ‘sensor biomolecule that specifically binds to a target, and which [sensor biomolecule] is a polynucleotide.’ 
Note that in addition the fact that Lee et al. explicitly describe their polymer as ‘fluorescent’ (abstract: “completely water soluble and highly fluorescent conjugated poly(p-phenyleneethynylene) (PPE)”), it is indicated that the conjugated polymer-DNA bioconjugates were indeed fluorescent (page 2581, col. 2, first paragraph; page 2585). 
Lee et al. indicate that “fluorescence (460 nm) from polymer emission” had to be removed using a filter when conducting gel electrophoresis experiments (2586, right column, last full paragraph). 
Further, Lee et al. report the UV/PL (ultraviolet/photoluminescence) emission spectra of the PPE-R1-COOH conjugated polymer in Fig. 3, and state in the accompanying discussion that after coupling DNA, the emission from the resulting PPE-DNA did not show any significant changes:
 
    PNG
    media_image4.png
    799
    702
    media_image4.png
    Greyscale

Lastly, see also paragraph bridging pages 2583-2584, referring to “fluorescence intensity from PPE…” and Fig. 4 fluorescence emission spectra.

8.	Claim(s) 41, 43, 46-51, 53, 56-64 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gaylord et al. (US 8,158,444), published April 17, 2012, qualifies as prior art because the claims have an effective filing date no earlier than 2/17/2015 (see Priority discussion above).
Gaylord et al. teach a sensor biomolecule covalently linked to a multichromophore (column 3, lines 28-31; column 7, lines 4-15), wherein the multichromophore may be a water-soluble conjugated polymer (CP) (e.g., claims 7, 22 and 32; column 7, lines 4-31; column 31, lines 18-20). Gaylord et al. teach CP is functionalized with hydrophilic polymer (see claims).
The sensor biomolecule may be a protein, nucleic acid or antibody (column 3, lines 8-12).
Gaylord et al. further teach that their conjugated polymer multichromophores are fluorescent/ capable of emitting light that is fluorescent, thereby reading on ‘luminescent.’ See especially columns 58-59, Figs. 25-26, 29, 30C, and 34 and accompanying discussion. Fig. 29 in particular demonstrates emission of light by the conjugated polymer multichromophore (column 58, lines 32-35: “The optical spectra of AA003 are shown in FIG. 29, where the solid line indicates the absorption and the dashed line indicates the emission spectra”). See also column 21, lines 51-52 and column 23, lines 36-37 referring to ‘multichromophore emission’ and similarly at column 70, lines 7-11.
See also depiction in Fig. 8 of light emission from a conjugated polymer multichromophore (wavy line) to a dye, wherein the conjugated polymer is conjugated directly to an antibody (Y-shaped molecule). Accompanying discussion is found at paragraph bridging columns 24-25. Fig. 8 is shown in part below:


    PNG
    media_image5.png
    764
    677
    media_image5.png
    Greyscale

Lastly, the conjugated polymers of Gaylord et al. correspond structurally to those disclosed in the instant specification, and may contain, for example the same core pi-conjugated units of the conjugated polymer structure. From the present application on page 17:

    PNG
    media_image6.png
    307
    486
    media_image6.png
    Greyscale
From Gaylord et al. at columns 1-2:

    PNG
    media_image7.png
    254
    413
    media_image7.png
    Greyscale

For all of these reasons, Gaylord et al. teach water soluble fluorescent (i.e. luminescent) conjugated polymers covalently linked to a sensor biomolecule.  Gaylord et al. also teach charge neutral multichromophores (column 29, lines 30-31). Gaylord et al. as above teach that the sensor biomolecule may be an antibody or antibody fragment (e.g., col. 3, lines 8-12; Fig. 8, col.18).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        29 November 2022